IN THE COURT OF APPEALS OF IOWA

                                   No. 19-0758
                             Filed January 21, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JESSE RAY COLLINS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Marshall County, John J. Haney,

Judge.



      Jesse Collins appeals the denial of his motion to quash his restitution plan,

alleging a violation of his due process rights. AFFIRMED.




      Shawn Smith of The Smith Law Firm, PC, Ames, for appellant.

      Thomas J. Miller, Attorney General, and Martha E. Trout, Assistant Attorney

General, for appellee.




      Considered by Mullins, P.J., and May and Schumacher, JJ.
                                          2


MULLINS, Presiding Judge.

       Jesse Collins appeals the denial of his motion to quash his restitution plan,

alleging a violation of his due process rights.

       Collins pled guilty to a class “C” felony in May 2006. A sentencing hearing

followed in August. Collins’s sentence was initially suspended and included a

special sentence pursuant to Iowa Code section 903B.1 (2006). Collins was

ordered to pay costs, fees, and victim restitution. In 2007, Collins violated his

probation, and the suspended sentence was revoked.             When Collins was

incarcerated, he received a restitution plan indicating his outstanding balance

would be repaid in payments “consist[ing] of 20 percent of all institutional account

credits.”

       Collins had multiple periods of incarceration over the next several years. In

2015, Collins arrived at the Iowa Medical and Classification Center. Upon his

orientation, Collins received and signed intake paperwork including an

acknowledgement form indicating certain information was provided, including a

“Notice to Deduct Restitution.”      Collins signed a pre-deprivation notice on

November 20, 2015, which stated a percentage of “monies received from all

outside sources” would be deducted. The form notifies inmates of the process to

lodge objections: “If you have objections to this procedure, you must state your

reasons in writing and provide to your counselor within five calendar days of

receiving this notice.    If not returned within five calendar days, the [Iowa

Department of Corrections] will assume that you have no objections.” The bottom

of the pre-deprivation notice is a signature block for administration to complete if

an inmate objects. That portion of Collins’s form remains empty, and there is no
                                            3


record that he made a written objection within five days, in compliance with the

objection procedures listed.

         In November 2017, Collins filed in the district court a pro se motion to quash,

arguing his due process rights were violated by the restitution deduction, and for

correction of an illegal sentence. A hearing was held in March 2019. Collins

testified he pays child support in the amount of $26.00 per week and owes more

than $15,000.00 in back child support in addition to the restitution. Collins also

testified he signed the paperwork, including the pre-deprivation notice, to avoid

going to “the hole.” The district court’s order stated:

         The record does not reflect any steps taken by Collins to object to
         the withholdings. He did indicate that he filed an informal report; a
         grievance in 2017; and contacted his ombudsman. However, he was
         discharged and never heard anything about his complaints. He has
         apparently now be[en] re-incarcerated for violations of his special
         sentence. The record does not reflect that he ever filed a timely
         objection after receipt of the “Predeprivation Notice.”

The district court denied the motion, finding the Iowa Department of Corrections

provided adequate notice of the garnishment plan and the procedure for objection.

The court stated Collins failed to exhaust administrative remedies and that the

withholding was not improper.

         “Ordinarily, we review a district court decision with respect to quashing . . .

for abuse of discretion.” In re 2018 Grand Jury of Dallas Cnty., 939 N.W.2d 50, 55

(Iowa 2020). “To the extent, however, [a defendant] raises a constitutional due

process challenge, our review is de novo.” State v. Love, 589 N.W.2d 49, 50 (Iowa

1998).

         Our supreme court has long held “that an inmate’s money in prison

accounts is protected property under the Constitution.” Walters v. Grossheim, 525
                                          4

N.W.2d 830, 831 (Iowa 1994) (Walters I). Thus, inmates are entitled to due

process prior to deprivation of that property interest. Id. at 831–32. Although a

pre-deprivation hearing is required, it “need not be more than an informal,

nonadverserial review of [the inmate’s] written objections to the proposed

withdrawal of funds.” Id. at 833. “To comport with due process, prison officials

must merely (1) notify prisoners of the proposed amendment to their restitution

plans including—where appropriate—assessments against ‘outside sources,’

(2) permit time for objection to the proposed amendment, and (3) consider the

objections in formulating an individualized plan for the future.” Id. A petition for a

hearing to review restitution pursuant to Iowa Code “section 910.7 must be filed

within thirty days from the entry of the challenged order” to maintain the connection

to the original criminal matter. State v. Jones, No. 12-0736, 2013 WL 5761822,

at *2 (Iowa Ct. App. Oct. 23, 2013) (citation omitted).

       Collins’s challenge to the funds withheld following his initial 2007

incarceration, prior to the 2017 motion, is untimely based on this court’s analysis

in Jones. Id. Our review of the record regarding the 2017 motion leads to the

following discussion. Collins’s 2015 incarceration was not his first. He was familiar

with the withholding process and rate due to his 2007 incarceration. When Collins

presented for intake in 2015, he signed multiple forms. The intake form shows

Collins’s acknowledgement that (1) “information has been provided or made

available” to him, (2) his signature “verified [his] review and/or receipt of the

information,” and (3) a notice to deduct restitution was included in the information

provided. The pre-deprivation notice provided notice that (1) “deductions will

include monies received from outside sources,” (2) objections must be made in
                                          5


writing, and (3) objections must be made within five calendar days. There is no

record of any objection until the 2017 motion to quash. To the extent Collins

argues he did not understand the pre-deprivation notice, we note the form is not

written in extensive legalese or with specific terms of art.

       Our review of the record reveals Collins had sufficient notice of the

restitution withholding plan and of his opportunity and the procedure to object. We

affirm the denial of Collins’s motion to quash.

       AFFIRMED.